IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-77,138-21


                       IN RE SENRICK SHERN WILKERSON, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                               CAUSE NO. DC-08-12857
                              FROM DALLAS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

with the Dallas County District Clerk, that more than 35 days have elapsed, and that the application

has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                    2

Relator has not filed an application for a writ of habeas corpus in Cause Number DC-08-12857 in

Dallas County. Should the response include an order designating issues, proof of the date the district

attorney’s office was served with the habeas application shall also be submitted with the response.

This application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: July 16, 2014
Do not publish